Citation Nr: 1721218	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-16 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel

INTRODUCTION

The Veteran had active duty service from June 1969 to February 1973.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2011 rating decision of the Honolulu, Hawaii Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.

In February 2016, the Board remanded the instant matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran has generally alleged that the onset of his GERD occurred during service.  In an April 2011 VA examination report, the Veteran reported that he began to experience heartburn while in service and that his symptoms worsened in the 1980s.  He generally related his GERD to trauma and prolonged stress associated with his combat experiences in a May 2013 substantive appeal.  Service treatment records are negative for complaints, treatments or diagnoses related to GERD.  Post-service treatment records document a finding of GERD in May 1995.
The Board notes that, while the Veteran appeared to limit his claim for service connection to a secondary basis during his September 2014 hearing, the AOJ has considered the claim on both a direct and secondary basis.  Moreover, while a detailed etiology opinion as to secondary service connection has been obtained, such an opinion as to direct service connection has not been obtained.  An opinion as to direct service connection should therefore be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the June 2016 VA examiner for an addendum opinion.  If the examiner who drafted the June 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner is asked to furnish an opinion with respect to the following question:

Is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed GERD had its onset during his period of active duty service or was caused by any disease or injury during his period of service, to include his complaints of heartburn during service?

The examiner must provide a complete rationale for all opinions and conclusions reached. 
  
2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




